Hill, J.
“A certificate to a bill of exceptions, wherein, the judge certifies that it is true, ‘except as hereinafter qualified/ and then adds the qualification after the close of the general certificate, does not amount to a certification that the bill of exceptions as written is true; and the writ of error must be dismissed.” Jarriel v. Jarriel, 115 Ga. 23 (41 S. E. 262) ; Central of Georgia Railway Co. v. Mills, 143 Ga. 47 (84 S. E. 120). The certificate in the present case is substantially the same as that in the Jarriel case, supra; and it follows-that the writ of error must be dismissed. Love V. Love, 146 Ga. 160, 162 (91 S. E. 27).

Writ of error dismissed'.


All the Justices concur, except Fish, C. J., and Beck, P.J., absent.